NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DORA DEL CARMEN AGUILAR-SANTA No. 19-72698
MARIA; et al.,
                              Agency Nos. A209-286-315
               Petitioners,                A209-286-317

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, AND MURGUIA, Circuit Judges.

      Dora Del Carmen Aguilar-Santa Maria and her son, natives and citizens of

El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review de

novo questions of law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016).

We grant the petition for review, and we remand.

      In its analysis of whether past harm rises to the level of persecution, it

appears the agency failed to cumulatively consider the harm to Aguilar-Santa

Maria, her father, and her cousin, which Aguilar-Santa Maria testified to having

occurred on the shared basis of their family membership. This was error. See

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009) (“harm to a petitioner’s

close relatives, friends, or associates may contribute to a successful showing of

past persecution” if the harm was “‘part of a pattern of persecution closely tied to’

[the petitioner] himself” (citation omitted)); see also Parada v. Sessions, 902 F.3d

901, 909-10 (9th Cir. 2018) (concluding the rise to the level determination was not

supported where, in part, the agency mischaracterized the harm suffered by

petitioner’s family members); Salazar-Paucar v. INS, 281 F.3d 1069, 1075 (9th

Cir.2002) (“[E]vidence of harm to Petitioner’s family supports a finding of past

persecution.”). We therefore grant the petition for review as to petitioners’ asylum

and withholding of removal claims, and remand to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).


                                          2                                        19-72698
Petitioners’ removal is stayed pending a decision by the BIA.

The government shall bear the costs for this petition for review.

PETITION FOR REVIEW GRANTED; REMANDED.




                                   3                                19-72698